Per Curiam.
The order merely impounds the proceeds of the execution sale until the questions arising between the execution and attaching creditors have been settled on a regular trial. The plaintiffs here, the attaching creditors, have certainly made out a prima facie case sufficient to justify the retention of such proceeds pendente lite. Without passing upon the merits in *255any way, we think under these circumstances that the proceeds should be held to await the final determination of the action. The facts bring the case within the principle of Kingsley v. Bank, 31 Hun, 329, and the injunction pendente lite is supported by Keller v. Payne, 1 N. Y Supp. 148, and cases there cited. The order should be affirmed, with $10 costs and disbursements.